        Case 8:19-md-02879-PWG Document 870 Filed 07/23/21 Page 1 of 1




                 UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MARYLAND
                       SOUTHERN DIVISION

IN RE MARRIOTT INTERNATIONAL INC.
CUSTOMER DATA SECURITY
BREACH LITIGATION
                                MDL NO. 19-MD-2879
                                  (JUDGE GRIMM)

  THIS DOCUMENT RELATES TO THE CONSUMER TRACT

                 REPORT AND RECOMMENDATION

        In our weekly conference, counsel for the parties have expressed
the desire to seek reconsideration or clarification of my most recent
Report and Recommendation, ECF No. 867. Counsel have convinced
me that it would be in the interest of the expeditious resolution of the
controversy resolved in my Report and Recommendation for their
obligation to take an appeal from my Report and Recommendation be
stayed pending the resolution of any motions for reconsideration or
clarification. I, therefore, recommend that the deadlines for taking any
appeal from ECF No. 867 be stayed pending resolution by the Special
Master ofany motions for reconsideration or clarification the parties will
file.




SO ORDERED, on July 22, 2021.                   /S/                    .
                                          Paul W. Grimm
                                          United States District Judge
